SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

348
CA 13-01013
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, LINDLEY, AND VALENTINO, JJ.


FIBERGLASS FABRICATORS, INC.,
PLAINTIFF-APPELLANT,

                     V                            MEMORANDUM AND ORDER

C.O. FALTER CONSTRUCTION CORP.,
DEFENDANT-RESPONDENT,
ET AL., DEFENDANTS.
(APPEAL NO. 3.)


BYRNE, COSTELLO & PICKARD, P.C., SYRACUSE (ZEA M. WRIGHT OF COUNSEL),
FOR PLAINTIFF-APPELLANT.

HANCOCK ESTABROOK, LLP, SYRACUSE (JANET D. CALLAHAN OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Onondaga County
(John C. Cherundolo, A.J.), entered April 5, 2013. The judgment
awarded attorney’s fees to defendant C.O. Falter Construction Corp.
after a nonjury trial.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Fiberglass Fabricators, Inc. v C.O. Falter
Constr. Corp. ([appeal No. 2] ___ AD3d ___ [May 9, 2014]).




Entered:   May 9, 2014                          Frances E. Cafarell
                                                Clerk of the Court